 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDutility painters and parts room clerks employed at the Employer'sFresno shop, or at gravel pits or construction sites operated by theEmployer, excluding all other employees, watchmen, guards, officeand clerical employees, and supervisors as defined in the. Act, andpursuant to Section 9 (a) of the Act, said organization is the exclu-sive representative of all such employees for the purposes of collectivebargaining with respect to rates of pay, wages, hours of employment,and other conditions of employment.MEMBERS STYLES and PETERSON tookno part inthe considerationofthe above Supplemental Decision and Certification of Representa-tives.MooIu svILLE MILLSandTEXTILE WORKERS UNION OF AMERICA, CIO.Case No. 34-CA-202. June 10, 1952Decisionand OrderOn August 27, 1951, Trial Examiner Allen MacCullen issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the In-termediate Report attached hereto.Thereafter, the General Counsel,the Respondent, and the Union filed exceptions to the IntermediateReport; the General Counsel also filed a supporting brief.The Board has reviewed the rulings of the TrialExaminer madeat the hearing, and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and adopts the findings, conclusions, and recommendations ofthe Trial Examiner, with the following additions and modifications.1.As set forth in the Intermediate Report, on March 22, 1950,shortly after the Union filed a petition for an election with the Board,the Respondent announced certain benefits to "improve" the work-ing conditions of its employees.These were : 2 hours minimum re-porting pay, a 5-cent differential in pay for the third shift, and fiveholidays, with time and one-half for work performed on such holi-days..The Trial Examiner found, and we agree, that by granting thefirst two benefits the Respondent violated Section 8 (a) (1) of theAct.Because it was not affirmatively shown that the employees hadnot previously enjoyed these holiday benefits, he found nothing im-proper in the holiday announcement.We do not agree with thislatter conclusion.99 NLRB No. 96. MOORESVILLE MILLS573The announcement itself describes the various items of benefitsas "improvements"in working conditions,and as "other things"in line with the Respondent'spolicy of generosity.In any event,the Board has consistently held that announcements of raises orother material benefits timed with self-organizational activities areimproper in the absence of proof that the particular benefits fallwithin the pattern of established company practiceNot only isthis record barren of any indication that the announcement had acasual relationship with anything other than the Union'spetitionwhich immediately preceded it, but the record shows affirmativelythat the particular benefits were something new for the employees.We therefore find that by granting the holiday benefits, the Re-spondent violated Section 8 (a) (1) of the Act.2.The Trial Examiner found that McGraw was incompetent andthat therefore the Respondent did not, as alleged in the complaint,violate theAct bydischarging him.We do not agree.As set forth in the Intermediate Report, except for war-timearmy service and short,periods of economic layoffs, McGraw hadbeen in the Respondent's employ since 1928,or about 22 years. Inthe summer of 1949, he joined the Union and became an organizer.Between that time and March 7, 1950, when he was discharged, hewas very active in campaigning for union members,solicited em-ployees in the plant,at their homes, and in neighboring towns, andattended the Union's State convention and a number of meetings inthe union hall located across the street from the Respondent'smill.The Respondent asserts that it discharged McGraw because,starting at the very beginning of January,his production recorddropped seriously and progressively.This assertion is supportedonly by the oral testimony of Warren and Sloop,McGraw's im-mediate supervisors.The Respondent offered no company records,respecting either the efficiency of McGraw as a fixer over a number ofweavers, or of the individual weavers in his section,whose pay waspegged to production records.The record also contains uncontra-dicted testimony that in June 1949,McGraw was taken off loom,fixing because of poor work;however, he was placed in charge of a newsection again in October, and, admittedly,his production recordthrough the end of December 1949 was satisfactory.Against the foregoing,the record contains much, not all reportedby the Trial Examiner,indicating that McGraw could not have beenseriously inefficient during the period before his discharge,and con-sequently that his production record was not the true reason for hisfinal release.Warren, the second hand over McGraw, testified thatin the first week in January,McGraw's production was good but his'Jamestown Veneer and Plywood Corp.,93 NLRB 101,114, affirmed on this point,N. L. R. B.v Jamestown Veneer and Plywood Corp.,194 F.2d 192(C. A. 2). 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDseconds low.The General Counsel placed into evidence two ofMcGraw's pay slips.The first, for the week ending January 14,shows, and the Respondent does not deny, that for his work that weekMcGraw received the "high-dollar," a bonus for outstanding produc-tion by his group of weavers, both as to quantity and quality.Thisfact alone reflects seriously upon Sloop's testimony that he lastwarned McGraw in the "second week" or "in the middle of January." 2The second slip shows that for the week ending February 4, the veryday on which the Respondent claims to have discharged him, McGrawreceived a bonus for the outstanding quality of the production of thelooms in his section.Further, when Sloop told McGraw on February4 that he was being released because of inefficiency, McGraw was notdischarged, as would be expected, but assigned to another branch ofthe Respondent to do the same type of work.And, finally, on hisnew assignment, according to the testimony of Tom Leonard, hisnew supervisor, McGraw fixed satisfactorily for 4 weeks, althoughthe looms there were more difficult to maintain than those in his oldsection.He was finally separated on March -7, 1950.This impressive evidence on McGraw's work performance rendersunpersuasive the Respondent's contention as to the reason for hisdischarge. It serves, rather, to accentuate the other facts in the recordwhich point to the conclusion, alleged in the complaint, that the Re-spondent's real motive was to rid itself of a very active union sup-porter.Thus, for 22 years, and until McGraw became a union or-ganizer, the Respondent deemed his services adequate. In June of1949, when apparently his work fell off, but before his union activitiesgained momentum, he was put on other work and not discharged.His discharge occurred precisely during a period when the Respondentwas engaged in a number of other illegal acts, including discrimina-tory discharges and other improper coercive conduct, designed toimplement its clear resolve to prevent self-organization among itsemployees.The wide-spread character and intensity of McGraw'sopen activities on behalf of the Union could not have escaped noticeby the Respondent's officers, particularly in view of their knowledgeas to the identity of other individual union supporters involved inthis case.Upon all the foregoing facts, therefore, and on the recordas a whole, we are convinced that the Respondent discharged'McGrawfor the purpose of impeding the Union's organizational campaign andnot, as it asserts, because of his production records.Accordingly wefind, contrary to the Trial Examiner, that it thereby violated Section8 (a) (3) of the Act.8Sloop also said that he warned McGraw in December.McGraw testified without con-tradiction that the supervisors regularly spoke to all thefixerswheneverproduction fig-ures dipped, and that while they may also have spoken to him individually it was only aspart of the general practice of keeping all the employees on their toes. MOORESVILLE MILLS575The complaint also alleges that the Respondent violated Section 8(a) (3) by evicting McGraw from the company-owned house heoccupied before his discharge.In May 1950 the Respondent startedto carry out a 2-year-old plan to dispose of the approximately 468dwellings which it originally owned and maintained in Mooresvilleand in which some of its employees lived as paying tenants. By June1951 the majority of the houses had been sold.When McGraw ceasedworking he was permitted to remain in his house until it could be sold.He moved out after its sale, 6 months or more after his discharge. Itthus appears that the eviction of McGraw was occasioned only by theRespondent's over-all policy respecting its housing activities, and wasnot related to his or other employees' union activities.We find, there-fore, that this allegation of the complaint is not supported by therecord.OrderUponthe entire record in this case,and pursuant to Section 10(c) of the National Labor RelationsAct, theNational Labor Rela-tions Board hereby orders that the Respondent,MooresvilleMills,Mooresville,North Carolina,and its officers, agents, successors, andassigns, shall:1.Cease and desist from :(a)Discouragingmembership in TextileWorkersUnion ofAmerica, CIO,or in any other labor organization of its employees, bydischarging any of them becausetheyhave become members of orhave been acting on behalf of any labor organization,or bydiscrim-inating in regard to their hire or tenure of employment or any termor condition of employment.(b) Interrogating employees concerning their own or other -em-ployees' union membership and activities,threatening employees witheconomic reprisalif theyjoin a union or engage in union activity,granting economic and other benefits to employees as an inducementto refrain from union activities,or in any manner interfering with,restraining,or coercing its employees in the right to self-organization,to form labor organizations,to join or assist the above-named labororganization or any other labor organizations,to bargaincollectivelythrough representatives of their own choosing,and to engage in con-certed activities for the purpose of collective bargaining or othermutualaid orprotection,or to refrain from any or all such activities,except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment,as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action,which theBoard finds willeffectuate the policies of the Act. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Offer to Evelyn Hawkins, James A. Davis, and W. B. McGrawimmediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority or otherrights and privileges, and make whole each of them in the mannerset forth in the section of the Intermediate Report entitled "TheRemedy." 3(b)Upon request, make available to the Board or its agents forexamination and copying, all payroll records, social security paymentrecords, time cards, personnel records and reports, and all otherrecords necessary to analyze the amount of back pay and the rightof reinstatement under the terms of this Order.(c)Post at its plant in Mooresville, North Carolina, copies of thenotice attached hereto and marked "Appendix." 4Copies of suchnotice, to be furnished by the Regional Director for the Fifth Region,shall, after being duly signed by the Respondent's authorized repre-sentative, be posted by the Respondent immediately upon receiptthereof, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced,or covered by any other material.(d)Notify the Regional Director for the Fifth Region, in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be,and it hereby is,dis-missed, insofar as it alleges that Respondent dischargedW. EddHendren and J. D. Erwin, in violation of Section 8 (a) (3) of theAct.MEMBERS MURDOCK and PETERSON took no part in the considerationof the above Decision and Order.AppendixNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WEWILL NOT discourage membership in TEXTILEWORKERSUNION OF AMERICA,CIO, or in any other labor organization ofI In the case of McGraw,however,in accordance with the Board's usual practice, theperiod from the date of the Intermediate Report to the date of the Decision and Orderherein is to be excluded in computing the amount of back pay awarded.SeeGreen Bay/Drop ForgeCo., 95 NLRB 399.In the event that this order Is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals enforcing an Order." MOORESVILLE MILLS577our employees, by laying off any of our employees, or by discrim-inating in any other manner with regard to their hire or tenureof employment, or any term or condition of employment, exceptto the extent permitted by Section 8 (a) (3) of the Act.WE WILL NOT interrogate our employees concerning their ownor other employees' union affiliation, activities, or sympathies;threaten them with economic reprisal because of their unionaffiliation or sympathies; or grant economic or other benefits todiscourage membership in the above-named union, or in any otherlabor organization.WE WILL NOT in any other manner interfere with, restrain, or1coerce our employees in the exercise of their right to self -organi-zation, to form labor organizations, to join or assist TEXTILEWORKERS UNION OF AMERICA, CIO, or any other labor organiza-tion, to bargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection, or torefrain from any or all of such activities, except to the extentthat such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.WE WILL OFFER Evelyn Hawkins, James A. Davis, and W. B.McGraw immediate and full reinstatement to their former or sub-stantially equivalent positions, without prejudice to any seniorityor other rights and privileges previously enjoyed.WE WILL make whole Evelyn Hawkins, James A. Davis, andW. B. McGraw for any loss of pay suffered as a result of thediscrimination against them.All our employees are free to become or remain members of theafore-mentioned union, or of any other labor organization, or to re-frain from such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized in Section 8 (a) (3)of the Act.We will not discriminate in regard to hire or tenure ofemployment or any term or condition of employment against anyemployee because of membership in or activity on behalf of any suchlabor organization.MOORESVILLE MILLS,Employer.Dated ------------------------By ---------------------(Representative)(Title)This notice must remain posted for 60 consecutive days and mustnot be altered, defaced, or covered by any other material. 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDIntermediate ReportSTATEMENT OF THE CASEUpon charges duly filed by Textile Workers Union of America, CIO, hereincalled the Union, the General Counsel of the National Labor Relations Board;by the Regional Director for the Fifth Region (Baltimore, Maryland), issued acomplaint dated May 14, 1951, against Mooresville Mills, Mooresville, NorthCarolina, herein called the Respondent, alleging that the Respondent had en-gaged in and was engaging in unfair labor practices within the meaning ofSection 8 (a) (1), (3), and (4) and Section 2 (6) and (7) of the NationalLabor Relations Act, as amended, 61 Stat. 136, herein called the Act., Copiesof the charges, complaint, and notice of hearing were duly served upon the Re-spondent and the Union.With respect to the unfair labor practices, the complaint charges in substancethat between February 21, 1950, and April 12, 1950, Respondent discriminatorilydischarged Evelyn D. Hawkins, W. B. McGraw, W. Edd Hendren, J. D. Ervin,and James A. Davis, and has since failed and refused to reinstate said employeesby reason of their union activities, and has refused to reinstate the said Hawkinsfor the further reason that she caused charges of unfair labor practices to befiledwith the Board ; and that Respondent interrogated its employees concern-ing their union activities ; granted wage increases and other economic benefitswhile its employees were engaged in self-organization ; prevented and inter-fered with the distribution of union literature ; and threatened and coerced itsemployees to refrain from becoming or remaining members of the Union orengaging in concerted activities, all in violation of Section 8 (a) (1), (3), and(4) of the Act.In its answer duly filed Respondent admitted the commerce facts alleged inthe complaint, but denied the conclusion that it is engaged in commerce ; ad-mitted that the Union is a labor organization ; admitted the discharge of.the fiveemployees on the dates alleged in the complaint ; but denies that it has violatedany of the provisions of the Act.Pursuant to notice, a hearing was held on June 25, 26, 27, and 28, 1951, atStatesville,North Carolina, before Allen MacCullen, the undersigned TrialExaminer duly designated by the Chief Trial Examiner. The General Counseland Respondent were represented by counsel, and the Union was represented byone of its organizers, and all parties participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.At the close of General Counsel's case, Respondent moved to dismiss the com-plaint, which was denied?At the close of the hearing, General Counsel movedto conform the pleadings to the proof as to names, dates, and other matters notrelating to substance, which motion was granted.All of the parties waived oral argument, and no briefs have been filed by anyof the parties.Upon the entire record in the case and from observation of thewitnesses, the undersigned makes the following:IThe General Counsel and his representative at the hearing are referred to herein as theGeneral Counsel.The National Labor Relations Board is called the Board.2This motion appears on page 405 of the transcript.This was an error in assemblingthe pages of the transcript, and the matter appearing on page 405 should follow imme-diately after page 349 of the transcript. It is, therefore, ordered that page 405 of thetranscript be, and the same is hereby, numbered 349-A and be considered as following page349 of the transcript., MOORESVILLE MILLSFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT579Respondent is, and has been at all times material hereto, a corporation organ-ized under and existing by virtue of the laws of the State of North Carolina,maintaining its principal office and place of business in Mooresville, NorthCarolina, at which place it has been and is now engaged in the manufacture ofcotton cloth and towels.In the course and conduct of its business at its Mooresville mill Respondentpurchases annually raw materials valued at in excess of $500,000, of which 90percent is purchased, transported, and delivered in interstate commerce from andthrough States of the United States, other than the State of North Carolina, to itsMooresville mill ; and Respondent manufactures, sells, and distributes finishedproducts of a value in excess of $1,000,000 annually, of which in excess of 90percent is sold and shipped to customers in States of the United States otherthan the State of North Carolina.The Trial Examiner finds that Respondent is engaged in commerce within themeaning of the Act.It.THE ORGANIZATIONINVOLVEDTextile Workers Union of America, CIO, is an organization admitting to mem-bership Respondent's employees, and exists for the purpose of dealing withemployers concerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or conditions of work.III.THE UNFAIR LABOR PRACTICESA. Background of alleged violationsCredited and uncontradicted testimony of the witnesses establishes thatearly in 1949 the Union was engaged in an attempted organization of Respond-ent's employees, and that these activities continued up to the latter part ofJune 1950.Respondent's counsel admitted at the hearing that Respondent wasaware of the union activities of its employees.B. Interference, restraint, and coercion1. Interrogation, etc.The bill of particulars filed by General Counsel alleged that the interrogationof employees and the restraint and coercion of employees alleged in paragraphXII of the complaint was engaged in by Overseer Maurice Sloop, Foreman NipDrye, second-hand Adams, second-hand C. B. Cabin (corrected by an amendmentto C. G. Caviness), and second-hand Ed Warren It will be recommended thatthe allegations of the complaint, supplemented by the bill of particulars, thatRespondent, acting through these alleged supervisors, interfered with, restrained,or coerced its employees be dismissed for the reason that General Counseloffered no evidence in support of this allegation.''General Counsel offered testimony of questioning of employees by Sloop and Cavinesswhich occurred sometime in the summer of 1949.As the first charge was not filed by theUnion until March 10, 1950, evidence of Respondent's activities prior to September 10,1949, cannot be considered in findings of unfair labor practicesGeneral Counsel admittedthat such evidence was offered only as background.As Respondent conceded that it wasaware of the union activities of its employees, it is not necessary to consider such evidencein that connection.As indicative of Respondent's attitude to the Union, such evidence Iscumulative of Respondent's attitude as shown by more current actions. 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDJames A. Davis,employed by Respondent up to April 12, 1950, testified cred-ibly that on the day he was discharged he was called to the office of R. D. Bar-rett, superintendent of weaving;that Mrs.R. D. Howard,one of Respondent'sweavers, and James H. Spears, overseer of weaving,were present ; that Barrettaccused him of refusing to repair Mrs. Howard's looms unless she joined theUnion; that after some further conversation,Barrett said to Mrs. Howard, "Shedidn'thave to join the union to get her looms fixed, that the Mooresville Millswould never sign aclosedcontract with the Union."[Emphasis supplied.]'Davis further testified that at the conference in Barrett's office when he,Davis, was discharged,Spears asked Mrs. Howard if she did not tell him,Spears,that Davis would not fix her looms if she did not join the Union ; that Mrs.Howard replied that she did not say that,but that she told Spears,Davis saidthat she, Mrs. Howard,had more flags(meaning signals that her looms wereout of order)than all of the other employees on that shift;that Spears thensaid,"Well, he signed you up, didn'the?" and Mrs. Howard replied, "Yes, hesigned me up."Mrs. Howard and Spears were not questioned as to this alleged conversationbet« een them.Barrett s recollection as to what occurred at the conference wasrather hazy.He testified that "somewhere in the conversation with Mrs. How-ard she said that Austin had told her that if she didn't join the Union they wouldhave a`stretch-out'system there in the plant.Itwas at this point, I believe,that Henry Spears asked Mrs. Howard what it was that Austin had said aboutmaking her join the Union."As Davis' testimony stands uncontradicted, it iscredited.Lloyd Lawing, overseer,testified on cross-examination that the night beforeW. Edd Hendren was discharged,Hendren went to the rest room and remainedthere about half an hour,that another employee by the name of Nanney was inthe rest room at the same time ; that sometime after Hendren and Nanney leftthe rest room,he, Lawing,asked Nanney if Hendren was talking to him aboutthe Union,trying to get him to join it, and if that was why they were in therest room,and Nanney told him that was the subject of the conversation.Lawing's testimony is credited.James A. Davis testified credibly that several weeks before he was discharged,he had the following conversation with William Pruitt, overseer :Iwas standing at the end of the alley and Mr. Pruitt came up and said"What do youthink of that over there?"-pointed toward the Union hall. Isaid,"What kind of an opinion do you want?"I said,"Iwill have to knowthat before I can answer that question."He said, "Well,just what do youthink of it?"I said, "Well, I think it is a good thing if it is carried outproperly."He said, "Well,"he said,"I was here during the other strike,I saw little children and women set out in the street-never want to seethat again.'Bessie Bowlin testified credibly that she was formerly employed by Respondentat the time James A. Davis was there and worked on the same shift, that theday Davis was discharged,Spears called her to the office about the beginningof the shift and asked her if Davis had had any conversations with her aboutjoining the Union.On cross-examination,Bowlin testified credibly that shetold Spears that Davis had talked to her about joining the Union.dBarrett was not questioned as to the statement attributed to him by Davis thatRespondent would not sign a closed contract with the Union.Respondent also called Mrs.Howard and Spears to testify concerning the conference at which Davis was discharged,but Respondent's counsel ue%er questioned them as to the statements attributed to Barrett.Davis' testimony, therefore,stands uncontradicted. MOORESVILLE MILLS581Spears testified on cross-examination that about 2 or 3 weeks before the Boardelection in June 1950, he had a conversation with an employee named JohnBarrier ; that he did not recall how the conversation came up, that he said toBarrier, "John, we have got along pretty well for a long time and I would hate tosee anything come into the mill that would cause us all a lot of trouble."Evelyn D. Hawkins, employed by Respondent until February 21, 1950, at whichtime she was discriminatorily discharged as herein found, testified credibly' thatshortly before the Board election on June 30, 1950, she had a conversation withW. B. Thomas, superintendent of Mooresville Mills, with reference to her wishto be reinstated to her job; that in the conversation Thomas asked her, Hawkins,how long she had been working for Respondent, and she replied that she hadworked during both of the 'strikes in 1934 and 1935, and Thomas then asked herhow she, Hawkins, "got messed up in this union," and Thomas then made somecomments about how good the Respondent was and how bad a union plant was,and Thomas then made the following statements :He said the company had warehouses full of cloth, that they didn't have torun the mill, they could close the mill down and stay closed down.He couldsit back in his chair and say no to the union as long as the next one could.Hawkins further testified credibly that in the conversation with Thomas thelatter said:If I was to go to Cornelius Mills to try to find a job, the Cornelius Mills wouldask me where I had worked, and if I told them I had worked in Moores-ville, then Cornelius would ask me if there hadn't been a little bit of labortrouble.I would say "yes" and Cornelius Mills would ask me was I in it,and I would say "no", and they would tell me to come back the following dayto see about the job. In the meanwhile then, Cornelius Mills would callthe Mooresville Mills and I wouldn't get a job the next day when I went backthere.'Conclusions as to InterrogationBarrett's statement to Mrs. Howard that "She didn't have to join the union toget her looms fixed, that the Mooresville Mills would never sign a closed contractwith the union" viewed in its context was not threatening or coercive.One ofthe causes for Davis' discharge alleged by Respondent, as herein found, was theconduct of Davis in interfering with other employees during working time to urgethem to join the Union. It appears probable from all of the testimony that Bar-rett believed that Davis may have impliedly treatened Mrs. Howard if she didnot join the Union.As this developed during the conference in Barrett's office,the latter was justified in assuring Mrs. Howard that she did not have to join theOnion to get her looms fixed.Barrett's further statement that Respondent wouldnever sign aclosedcontract with the Union clearly implied a closed shop whichwould be void under the Act. Under all the circumstances, the Trial Examinerdoes not find that this statement was violative of the Act.Spears' interrogation of Mrs. Howard that Davis had "signed you up" presentssome difficulty in view of the Board's frequent holdings that interrogation ofemployees as to their union membership is coerciveperse.Viewed in its con-text, however, Spears' statement to Mrs. Howard was more in the nature of astatement of fact, rather than a question.From all of the testimony it appearsprobable that Spears had received information from some source that Davis hadThomas was not called as a witness by Respondent,nor was the failure to call himexplained.Hawkins' testimony as to her conversation with Thomas stands uncontradicted.6Hawkins admitted on cross-examination that she understood that Thomas has no con-nection with Cornelius Mills.215233-53-38 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDsecured Howard's signature to an application and when Mrs.Howard denied thatDavis had refused to fix her looms unless she joined the Union,itwas naturalfor Spears to say, "Well, he signed you up, didn't he." Under all the circum-stances, the Trial Examiner finds that this was not interrogation proscribed bythe Act, but was a statement by Spears of something he already knew.Lawing's questioning of Nanney as to why the latter and Hendren were inthe rest room also presents a question not without difficulty.That Lawing hasa right to question Nanney as to why he and Hendren were in the rest roomfor considerable time was within the supervisor's rights.To question Nanney,however,ifHendren was seeking to get Nanney to join the Union clearly hada coercive effect on Nanney, and the Trial Examiner finds that such questioningwas in violation of the Act.The Trial Examiner does not find any violation in the conversation betweenDavis and Pruitt in which the latter asked Davis' opinion as to the Union.Pruitt's statement that he was there during the other strike and saw littlechildren and women set out in the street, and that he never wanted to see thatagain,was merely the expression of his opinion.Spears' interrogation of Bowlin if Davis had had any conversations withher about joining the Union was clearly coercive on Bowlin.UnquestionablySpears would have been within his rights in questioning Bowlin if Davis hadinterfered with her during working hours in his investigaton of the activitiesof Davis, but to add to that if Davis was seeking to get her to join the Unionwas clearly coercive,and the Trial Examiner so finds.Spears' testimony as to his conversation with Barrier was clearly an expres-sion of Spears'opinion, and the Trial Examiner finds that such statement wasnot violative of the Act.Thomas' two statements to Hawkins that they could close the mill downand stay closed down, and could say no to the Union and his threat to her ifshe applied to another mill for work were clearly threatening and coercive, andthe Trial Examiner finds that these two statements were violative of the rightsguaranteed to the employees under Section 7 of the Act.2.Pay increasesOn March 9, 1950,the Union filed with the Board a representation petitionrequesting a Board election.Shortly thereafter Respondent notified its em-ployees that effective on March 27, 1950,"any employee or employees reportingfor work on their regular scheduled shift or at the request of the company, with-out prior notice that their services will not be needed, shall be paid two hoursreporting pay at their prevailing rate of pay,or given at least four hours work" ;that"all third shift employees will be paid five cents per hour more than theprevailing rates on the first and second shifts" ;and that "Easter,July 4th, LaborDay, Thanksgiving and Christmas shall be observed as a holiday.Work on anyof these days will be paid time and one-half."W. G. Calhoun,employment manager for Respondent,testified credibly thathe did not think Respondent had ever paid employees reporting for work whentheir services were not required ; and that the 5 cents differential paid to thirdshift employees was not effective prior to March 1950;and that he had noknowledge if the holidays announced by Respondent and the payment for workon these days was a change in Respondent's policy.Respondent offered no testimony concerning the change in the pay to em-ployees reporting for work when their services were not required,or as to theincrease in the pay of the third shift employees,relying upon statement of itscounsel that there was "no law that prohibits an employer from any such steps MOORESVILLE MILLS583or actions as are set forth in that notice,at a time when no directive of electionisoutstanding and the mere fact that a union had claimed to representemployees."InSalant d Salant,Inc.,92 NLRB 343, the Board found that a promise to theemployees of a wage increase made 6 days after Respondent received a letterfrom the union claiming a majority representation was "not fortuitous.It couldonly have been for the purpose of counteracting the C. I. O's organizationalefforts that Salant chose this occasion to promise"the employees a wageincrease.InJamestownVeneer d Plywood Corp.,93 NLRB 101, the Board held thata wage increase granted to the employees within 1 week after the Board hadordered a representation election was not in accord with any established prac-tice,policy, or pattern,and that Respondent's actions were designed"to proveto the employees that resort to self-organization was plainly unnecessary," 7and that the action of the Respondent in granting the increase was in violationof Section8 (a) (1) of the Act.'InEisner GroceryCo., 93 NLRB 1614, the Board held that a wage increasegranted about 2 weeks before a representation election did not interfere withthe election where the increase was granted in accordance with the employer'spast practice at a time when employees might normally have expected such anincrease,and employer was during the same period increasing wages of em-ployees not involved in the representation proceedingIn the present case, Respondent made no showing that the economic benefitsgranted to employees reporting for work when their services were not required,or that the increase granted to employees on the third shift followed any "estab-lished practice, policy, or pattern!"' The Trial Examiner finds that the economicbenefits and the increase were granted for the purpose of counteracting the unionorganization efforts, and in violation of Section 8 (a) (1) of the Act."3.Arrest ofunion organizerAbout a week before the representation election on June 30, 1950, Joe Kirk, Jr,an organizer employedby the Union, together with anotherunion organizerand two of Respondent's employees, stationed themselves at the main entrancegate to Respondent's mill and distributed union literature to employees enteringand leaving the mill.Respondent's mill property is enclosed by a wire fence one side of whichextends parallel to the public highway a distance of between 15 to 20 feet fromthe edge of the public sidewalk.Entrance to the mill is obtained over a pavedroadway about 12 feet wide extending from the highway across the sidewalkand through a sliding gate to Respondent's mill.Employees enter and leavethe mill through this gateway, both on foot and in automobiles.Many of theemployees come to the mill in busses which stop on the public highway wherethe private roadway into Respondent's mill adjoins the highwayOn the dayin question,one of the union organizers and the two employeesdistributing literature stationed themselves on the sidewalk by the side of the7CitingN.L R. B. v. Crown Can Co.,138 F. 2d 263, 267.8 See alsoDeena ProductsCo., 93 NLRB 549;Cen-Tennial Cotton Gin Co.,90 NLRB345;Happ bros.Co., 90 NLRB 1513;Continental NutCo., 91 NLRB 1058;Atlanta Metal-lic CasketCo., 91 NLRB 1225.9As there was no proof that the holidays announced by Respondent,and the pay forworking on these days, was different from existing conditions at the time of the announce-ment, it cannot be assumed that this was of advantage to the employees, or that it had anyeffect upon the organizational activities of the Union.The Trial Examiner therefore isnot relying upon this offer by Respondent in making his findings of a violation. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDroadway into Respondent's mill.There was no interference with the activitiesof these three.Kirk stationed himself in the middle of the driveway and attimes followed the employees up the driveway to near the entrance gate, butat no time did he pass through the gate to Respondent's property inside ofthe gate.Richard E. Perkins, a guard employed by Respondent, was stationed at theentrance gate.He warned Kirk that the latter must not trespass on Respond-ent's property in making the distribution of literature, but should remain onthe public sidewalk.Kirk informed Perkins that he knew his rights and con-tinued to walk in the center of the driveway on the property extending fromthe edge of the sidewalk to near the entrance gate. Perkins then called theMooresville police, placed Kirk under arrest, and conducted Kirk to the policestation where Perkins swore out a warrant for Kirk charging him with tres-passing on Respondent's property.Kirk gave a bond and was released, andwas later brought to trial in the local court.Perkins had no direct authority from any of Respondent's supervisors forhis actions, and acted on his own initiative. Several hours after Kirk's arrest,however, Perkins reported the matter to Superintendent Thomas 10Briefly the question presented is whether Respondent violated the Act byprohibiting the distribution of literature on that portion of its property extendingfrom the gateway to the public sidewalk. Although there were no signs onthis property that it was private, Kirk was warned by Perkins that is was Re-spondent's property and that he was not to trespass on it.He ignored thiswarning and thereafter continued to trespass on Respondent's property.The evidence does not satisfy the Trial Examiner that Kirk interfered withthe employees entering and leaving the plant.The testimony discloses thatthe roadway was at least 15 feet wide, enough for two automobiles to passabreast.To say that one man standing in the middle of a roadway passingout literature could effectually block the passageway of the employees is notreasonable.Perkins did not accuse Kirk of blocking or interfering with theemployees.The only charge against Kirk was that he trespassed on Respond-ent's property.InNewport News Children's DressCo., 91 NLRB 1521, the Board said :It has been well settled since our decision inLeTourneau Company ofGeorgia[54 NLRB 1253], cited by General Counsel, that under some cir-cumstances an employer may not prohibit the distribution of union literatureon his property ... As it appeared in that case that the rule didcause such a serious impediment to self-organization, the respondent wasfound to have violated Section 8 (1) of the Act. But the facts of theLeTourneau case, and similar cases on which the General Counsel reliesare markedly different from those in the present case.The facts in the present case are somewhat similar to those in theNewportNews Children's DressCo. case. In the present case busses do not load orunload on Respondent's property, but stop on the public highway, and literaturecan easily be distributed to the employees as they enter and leave the gate.It is not a question whether Respondent was arbitrary or capricious by pro-hibiting distribution on its property, but whether such action caused a serious10All of the above findings are based on credited testimony of Kirk, Perkins, and HenryClyburn, one of Respondent's supervisors.Although Kirk was somewhat hesitant inadmitting that he trespassed' on Respondent's property, he would not deny that he did so,and from all of the testimony it is clear to the Trial Examiner that in his enthusiasm todistribute literature to all of the employees entering the gate he crossed over the propertyline to thegate entrance. MOORESVILLE MILLS585impediment to self-organization.The facts in the present case do not warrantsuch a finding.There was no proof that the other union organizer and thetwo employees were not making an effectual distribution of literature off Re-spondent's property.Under the circumstances of this case, the Trial Examiner finds that the denialto the union organizer of the opportunity to distribute literature on Respond-ent's property did not constitute a "serious impediment to the freedom of com-munication" within the meaning of theLeTourneaucase.In view of the above finding, it is not necessary to determine Respondent'sliability for the acts of Perkins.C. Discriminatory discharges1.Evelyn D.HawkinsHawkins had been employed by Respondent at different times from 1934, herlast employment starting in September 1949 and continuing until her dischargeon February 21, 1950.Hawkins joined the Union on December 8, 1949, andthereafter was very active in soliciting other employees to join the Union, talk-ing to them in the mill and visiting them in their homes. In February 1950 twoor three union meetings of the employees were held at her house. In the latterpart of January or the first part of February 1950, one of the union organizers,together with his family, roomed at Hawkins' house, and during this time Haw-kins and the union organizer called at the homes of different employees to inducethem to join the Union.Monday, February 20, 1950, Hawkins did not report for work at the millbecause one of her children was sick, and she sent word through Ella Rogers,a fellow employee, to her supervisor, James W. Campbell. The following day,Tuesday, February 21, 1950, Rogers informed Hawkins that Campbell said forHawkins not to report for work, that they did not need her.Hawkins never-theless reported for work on Tuesday, and after she had been working for about10 minutes, Campbell asked her if she had seen Rogers and Hawkins told him"yes."Campbell then informed her that she was discharged.Hawkins askedCampbell why she was discharged, and Campbell informed Hawkins that GroverC. Holthouser, overseer, had directed him to discharge Hawkins, that they didnot need her, that her work was not satisfactory.Hawkins then gave the fol-lowing testimony :Q. Did you have any discussion with him at that time about your work?A. Yes, sir, I asked him, I said, "Mr. Campbell, you are with me eighthours a night, you could tell me whether my work is satisfactory with youor not."He says, "I haven't got any comments to make on that. I just gotmy orders from Mr. Holshouser to let you go."Q.Was there anything further said?A. Yes, I made the statement to Mr. Campbell that I asked him whydidn't he tell me he was firing me for union activities, because he knew Iwas carrying a book and he knew I was talking to the employees about it.Q.What did he say?A. Mr. Campbell said back to me, "I didn't know you were carrying abook, but I did know you were talking union in the plant and you weren'tsupposed to be."During the time she was employed, no supervisor ever reprimanded Hawkins,nor was sheever told that her work was unsatisfactory. In her rebuttal testi-mony, Hawkinsdenied that Campbell ever spoke to her concerning her absentee-Ism or aboutneglect ofher work when she was inthe mill. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter Hawkins was discharged, she filed a complaint with the Union whichformed the basis for the first charge filed by the Union against Respondent.Later, Hawkins filed an application for unemployment compensation, and ata hearing W. G. Calhoun, personnel director employed by Respondent, testifiedthat Hawkins was discharged because of her absentee record.In June 1950, shortly before the representative election, Hawkins applied toSuperintendent Thomas requesting reinstatement to her position ; that aftersome conversation concerning her employment with Respondent, and how she,Hawkins, "got messed up in this union," as herein related, Thomas told Hawkinsto go to the Union and drop the charges against Respondent,and then file anapplication for reemployment and show what side she was on, that Thomasmade no promise as to what would happen if she did this. Hawkins refused todrop the charges against Respondent. In Hawkins' conversation with Thomas,the latter said that Respondent did not have anything against her work, thatshe was "as good a hand as they had in thereas faras production and every-thing was concerned, when I was on my job.""W. G. Calhoun testified credibly that at the time of the unemployment com-pensation hearing involving Hawkins, he, Calhoun, testified on behalf of Re-spondent; that before going to the hearing, he, Calhoun, talked to Holthouserto determine why Hawkins' work was unsatisfactory, and Holthouser informedhim, Calhoun, that Hawkins was discharged because of chronic absenteeism,that when she was at the mill her work was satisfactory, but that she wasabsent too much ; that in discussing Respondent's record on Hawkins with Holt-houser, disclosing that Hawkins was discharged because her work was un-satisfactory,Holthousersaidthat her work was satisfactory, and that therecord should have shown that the cause of her discharge was excessiveabsenteeism.Holthouser (sometimes referred to in the transcript as Holshouser), testifiedthat he directed Campbell to discharge Hawkins for excessive absenteeism andfor neglecting her work whenshe wason the job ; that Hawkins would leave hermachine and talk to other employees, interfering with their work ; that he didnot observe this himself but relied on reports from Hawkins' supervisor, Camp-bell ; that after Campbell had complained, he, Holthouser, checked Hawkins'attendance record ; that he did not speak to Hawkins about this, but directedCampbell to talk to her.Holthouser was questioned as to his conversation with Calhoun, and althoughhe emphatically contradicted Calhoun's testimony as to much of the conversa-tion,when Holthouser was asked to, relate his conversation with Calhoun, hetestified that he could not remember it, that he remembered having a conversa-tion with Calhoun about Hawkins, but could not recall why Calhoun came tohim and did not remember all that went on.On cross-examination, Holthouser added to thereasonshe had already given-forHawkins' discharge, her low production record.Campbell testified that the reason for Hawkins'discharge was:,Mrs. Hawkins did not work well, you couldn't depend upon her being thereany certain time. She was liable to show up and she was just as liable not to.Sometimes she would stay out and would send ward in she wouldn't be there,then again she would stay out and wouldn't send in any word. You just couldnot depend on her being there.While she was there actually on the job,she was as good as the rest of them, but she stayed away from her job muchmore than the rest, and did a lot of talking, to other employees and interferedwith them in their work, she did a lot of that."All of theabove findings are based on Hawkins'.credited testimony. MOORESVILLE MILLS587Campbell further testified that he spoke to Hawkins a number of times toinduce her to improve,but could fix no definite time; that the day before Hawkins'discharge,Holthouser asked him where Hawkins was,and he, Campbell, toldHolthouser that he did not know, that she did not report for work; IZthat Holt-houser then decided to discharge Hawkins, and he, Campbell,sentword toHawkins by Rogers that she was discharged.Campbell further testifiedthatHawkins reported for work on Tuesday, andhe informed Hawkins that she was discharged because her work was unsatis-factory because she was out so much and that she did not stay on the job whenshe was there;and Hawkinsthen askedif she had been discharged because ofher union activities,and he, Campbell,refused to comment on that. Respondent'scounsel then questioned Campbell as follows :Q. You say you did tell her you had discharged her for what cause?A. I told Mrs.Hawkins I had discharged her because she was out somuch, and we just couldn't have that,and that her work was unsatisfactorydue to her excessive absenteeism.Q.What did you say you said to her about staying off of her job?A, I told her that at the same time.On cross-examination Campbell was asked if the employees working under himwere talking more than usual in the early part of 1950, and replied that he didnot know. He was then asked if he had any special problems about the employeestalking at that time, and replied,"I don't remember."He was then asked if hehad any special memory about Mrs. Hawkinstalking atthat time,and repliedthat she talked more than anybody else.On further cross-examination by the Trial Examiner, Campbell was asked ifhe had a conversation with Holthouser the latter part of January or early Feb-ruary concerning Hawkins and replied, "I suppose so,I don't remember whenitwas."He was then asked what Holthouser directed him to do, and replied,"To see her and talk to her and see if I couldn't get her in there and keep heron the job."Campbell was then asked if he talked to Hawkins and said thathe did,and was then asked :Q, Did her attendance improve after that?A.Well,I don't know;I don't remember.Campbell's attention was then called to the fact that Respondent's record dis-closed an improvement in Hawkins'attendance record in February,and thengave the following testimony :Q,Mr. Holthouser told you to talk with her?A, Yes, sir.Q.He didn't tell you to discharge her in January did he?A, No, sir.Q. And you talked to her and her attendance did improve?A. Yes, sir.Q. And after that improvement then you discharged her, is that correct?A. Yes, sir.Q. Afterthe improvement?A. Yes, sir.Q.Whydidn't you take action in the latter part of January?A. I don't remember.12 Campbell did not deny that he receivedHawkins' messageto himfrom Rogers, and itis somewhat significantthat Campbell sent word to Hawkins of herdischargeby Rogers,and also that Respondent's records disclosedthat Hawkins wasabsent on February 20,1950, becauseof sickness. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. You don't remember?A. No, sir.Q. You did nothing about it at all?A.We were awful short on help, and it really put a hardship on us whensomebody stayed out and we would just have to stop off some machines andmove the help around.Q. As I understand you, the reason why you did not discharge her at theend of January was because you were short of help and needed her?A. No, sir.Q. That is what you just said?A. I said that we were short of help, but I didn't say that was thereason we didn't discharge her in January.Q. The reason why you didn't was because Mr. Holthouser told you totalk to her, which you did, and she did improve, is that correct?A. Yes, sir.Q. Then why did you discharge her in the latter part of the month ofFebruary?A. Because her work was not satisfactory ; she wasn't there enough.Q. But her attendance had improved some?A. Yes, sir.Q. And she was there working?A. She was there, but was away from her machine most of the time talk-ing and so forth.Her being there didn't mean that she stayed at her job,she got in her eight hours, which meant she got eight hours pay, but shedidn't stay on the job eight hours.Respondent's records disclose that for the 5 weeks ended October 29, 1949,Hawkins was absent 2 days sick and 1 day she failed to report for work ; forthe 4 weeks ended November 26, 1949, Hawkins was absent 3 days sick and 1day and 7 hours without reporting for work ; for the 5 weeks ended December 31,1949, she was absent 5 days sick and 1 day failed to report ; for the 4 weeksended January 28, 1950, she was absent 5 days sick and 2 days failed to report ;for the week ended February 4, 1950, she was at work every day ; she wasabsent 2 days sick for the week ended February 11, 1950; and the final week ofher employment prior to her discharge she was at work every day.Conclusions as to Discharge of HawkinsThe testimony of Holthouser and Campbell was not very impressive.Holt-houser's attempts to contradict Calhoun were not at all convincing.GeneralCounsel had not previously interviewed Calhoun before he was called to thewitness stand, relying entirely upon the testimony Calhoun gave before the un-employment compensation board.Calhoun is presently employed by Respond-ent.Although his testimony was frank and honest, it was clear to the TrialExaminer that he was favorable to Respondent.He was called as a surprisewitness by General Counsel, and apparently had no opportunity to discuss histestimony with anyone prior to going on the witness stand.Under all the cir-cumstances it is very improbable that any of his testimony was false. Campbellwas clearly evasive in his answers.He first testified that the reason forHawkins' discharge was that "you couldn't depend on her being there any cer-tain time," but that when she was there she was as good as the rest of theemployees.Later Respondent's counsel asked him to repeat the reason forHawkins' discharge, and he gave the same reason Holthouser gave Calhoun, her MOORESVILLE MILLS589excessive absenteeism, and then when prompted by counsel as to what he saidabout Hawkins staying off her job, he replied that he told her that at the sametime.Careful consideration of the testimony concerning the discharge of Hawkins,including the testimony of Ella M. Rogers and Emma Estes, both of whomtestified that prior to her discharge Hawkins talked to them while they wereat work and interfered with their work, convinces the Trial Examiner that theindefinite reason given to Hawkins by Campbell that she was discharged becauseher work was unsatisfactory, and then refusing to state in what respects it wasunsatisfactory, as credibly testified by Hawkins, was the only reason given byCampbell to Hawkins at the time the latter was discharged.Later when the hearing before the Unemployment Compensation Board cameup, and Calhoun informed Holthouser that this reason was too indefinite and hewould have to know why Hawkins' work was unsatisfactory, it then occurred toHolthouser to rely upon Hawkins' attendance record."Finally when Respondentwas faced with its defense to the charges preferred in the present case, it is clearthat it must have occurred to Respondent that the defense of excess absenteeismwas somewhat inconsistent with Respondent's first position that Hawkins' workwas unsatisfactory, and the further fact that Hawkins' attendance had mate-rially improved over the last 4 or 5 weeks of her employment.To bolster up itsdefense, Respondent then resorted to new and different reasons, that Hawkins,when she was at work, talked too much to other employees and interfered withtheir work, and finally that her production was very low.The evidence is clear that Hawkins did talk to the other employees while shewas at work, urging them to join the Union. In fact Hawkins admitted this. Itis not clear, however, that Hawkins abused this and interfered with the work ofother employees. It is also clear that Campbell observed Hawkins' activities andwas advised that Hawkins was soliciting the employees to join the Union.Hawkins' testimony that Campbell at no time reprimanded her for this activity iscredited, and this for the reason that Hawkins' activities did not interfere withher work or that of the other employees, and hence Campbell had no cause t&reprimand her.In addition to the above, we have the credited testimony of Hawkins, which wasnot contradicted, that when she applied to Thomas for reinstatement, Thomassaid she was as good an employee as they had, etc.Respondent's policy of shift-ing from one reason to another as the basis for Hawkins' discharge is not con-vincing, and for the reasons stated, the Trial Examiner finds that the reasongiven by Respondent for the discharge of Hawkins was a pretext, and thatHawkins was discharged for her union activities in violation of the Act.Hawkins' credited testimony as to her conversation with SuperintendentThomas in June 1950 at the time she applied for reinstatement stands uncon-tradicted.Based on such testimony, the Trial Examiner finds that Respondentrefused to reinstate Hawkins to her position because Hawkins refused to dropthe charges which she made to the Union furnishing the basis for the first chargefiled by the Union against the Respondent.is It is somewhat interesting to note Calhoun's testimony of his conversation withHolthouser concerning the apparent inconsistency between the terms "excessive absentee.Ism" and "work unsatisfactory," especially Holthouser's admission to Calhoun thatHawkins' work was satisfactory when she was present at the mill, and Campbell's testi-mony that Hawkins' work was as good as the other employees' when she was present;and Holthouser'sadmission to Calhoun that the record should have disclosed "excessabsenteeism"and not"work unsatisfactory." 1590DECISIONSOF NATIONALLABOR RELATIONS BOARD2.W. B. McGrawMcGraw gave the following credible testimony :He was employed by Respondent continuously from sometime in 1928 to thedate of his final discharge on March 7, 1950, except for some periods when he waslaid off for economic reasons, and for the period from 1943 to the latter part of1945 when he was in the Army. McGraw joined the Union in the summer of3949,14 and shortly thereafter was appointed as a volunteer organizer for theUnion.Thereafter McGraw was very active in soliciting Respondent's employeesto join the Union, visiting them at their homes, and discussing the Union verythoroughly with the employees at workin aneffort to induce them to join theUnion.McGraw was employedas a fixer,and his discussions of the Union werewith the weavers on his shift.McGraw did not think that Supervisor Maurice L. Sloop had ever mentionedto him that his work was not satisfactory, but he was not certain that Sloop hadnot discussed the matter with him.C. G. Caviness and Ed Warren, supervisors,came around every week when his production was low and would request himand the other employees to get their production up, that he, McGraw, could notrecall that Caviness and Warren ever talked to him specifically about this, buthe would not deny that they did.The first week in February 1950, McGraw was called to Sloop'soffice, andSloop told him his work was unsatisfactory and he was discharged,and he askedSloop why his work was unsatisfactory and Sloop replied that his productionwas low ; Sloop then advised McGraw that Supervisor Tom Leonard, at Syntax,a branch mill operated by Respondent, wanted a loom fixer, and asked McGrawif he wanted to take that position, which McGraw did.McGraw then workedat Syntax mill until March 7, 1950, when he was released.McGraw thenappliedto Sloop for a position, and Sloop informed him that hisserviceshad beenunsatisfactory.For the week ended January 14, 1950, McGraw receiveda bonusof the "highdollar." 16The first week of February 1950, the last week he worked at themain mill of Respondent, McGraw received a bonus for quality production onthe loomsin his section 16Edward Warren, immediatesupervisoroverMcGraw, testified credibly asfollows :McGraw worked under Warrenas a loom fixerfrom December 1949 to thefirstweek in February 1950. At first McGraw'swork wassatisfactory, butitgradually got worse, and the production of goods in the unit with whichMcGraw was connected went lower and lower. He spoke to McGraw aboutthis as he observed that some of theloomswould be flagged, indicating theywere out of order, and that McGraw was not fixing them. This decreased pro-duction.Mrs. Bracken, one of the weavers, complained to him thather loomswould get out of order and she would flag McGraw, and McGraw would giveit no attentionfor some time,maybe an hour ; that McGraw would then pretendto fix the loom, but it would break down shortly thereafter ; that hehad corn-14McGraw's first application was misplaced, and he signed a new application on January14, 1950.11The "high dollar" was a bonus paid to a group of employees,including the weaversand the loom fixer for the highest production of a particulartypeof goods, but not highestproduction on all classes of goods, with a minimum of seconds,or defective cloth11This was a bonus for a minimum of seconds,or defective goods produced.Quantityof production is not figured in arriving at this bonus, and the bonus may be paid even ifproduction is very low. It represents,of course,the joint efforts of all the employees inthe unit, and not the work of an individual employee. MOORESVILLE MILLS591plaintsfrom the other weavers as to McGraw's refusal to fix their looms ;that the weaversalsocomplained to Sloop, Warren's superior, and that Sloopspoke to him, and directed Warren to speak to McGraw and try to get McGrawto improve particularly for the reason that McGraw was efficient prior to thefirst of the year 1950; thathe reprimandedMcGraw and endeavored to getMcGraw to improve, that he took McGraw to one ofthe looms andexplainedto him the trouble and how to fix it, and McGraw promised to get the loom inorder, but paid little or no attention to the instructions he had given McGraw ;that the production in McGraw's sectionwas gradually declining due to manyof the looms being out of order.Warren furthertestifiedcredibly :That he talked with Sloop about the. situation,and finallyat the end of thefirstweek in February 1950, Sloop decided to release McGraw and put anotherloom fixer in the position ; that the last week McGraw was in thesection,McGraw got a bonus even though the production of the section was very low,but the cloth the weavers in the section did run was of good quality, with a mini-mum of seconds,or defective cloth.MauriceL. Sloop, overseer of weaving, testified credibly as follows :McGraw worked under Sloop, as a loom fixer, from sometime in 1947 to theearly part of 1949; that early in 1949 McGraw was having trouble with his looms,thelooms were stopping unnecessarily, they were breaking bobbins, the shuttleswere in bad condition, and his looms were being flagged too much and the weaverswere complaining. In June 1949, McGraw was removed from this position andplaced on the change board at reduced pay. In October 1949 a new section opened,and he, Sloop, decided to try McGraw again as a loom fixer as McGraw had beenemployed by Respondent for a number of years, but not as a loom fixer, and he,Sloop, felt that McGraw was qualified if he would apply himself and take aninterest in the work.In his new position McGraw's work was about average for the first 2 months.In December Warren took over the section as section hand.McGraw apparentlywas not getting along too well with his work, and the weavers were complaining.Sloop and Warren went over the production records, but they were not too bad.Shortly after this the weavers again complained, and said that McGraw waspermitting their looms to stand too long without fixing them, which resulted inlowering their production ; that he talked to McGraw about this in December1949 and again about the middle of January 1950; and also talked to Warren aboutit.That when he, Sloop, passed through the section his attention was directed bythe weavers to looms with flags up, indicating they were out of fix ; that beginningwith the first part of January until McGraw was discharged, the production inMcGraw's section decreased and was about 10 percent below standard whenMcGraw was discharged.That he, Sloop, talked to Warren about McGraw's work the first Friday inFebruary, and decided to discharge McGraw.On the following Monday morning,McGraw came to his office, and he explained to McGraw why he was being dis-charged.About this time he received word that No. 1 Mill (Syntax Mill) wantedto borrow a loom fixer, and he, Sloop, offered McGraw the position on a tempo-rary basis.McGraw remained at No. 1 Mill until the first part of March 1950.McGraw then came to Sloop and asked him if he could use him, McGraw, andbe, Sloop, Informed McGraw that he had nothing to offer him.James R. Brooks testified credibly that he was employed by Respondent asa weaver in the same section where McGrawwas aloom fixer, and that he com-plained to Warren about McGraw's-work because McGraw would not fix hisloomswhen they wereflagged,and thisinterfered with his production. 592DECISIONSOF NATIONALLABOR RELATIONS BOARDElizabeth B. Brackett testified that she was employed as a weaver in the samesection where McGraw was a loom fixer, and that she complainedto Sloop andWarren concerning McGraw's work"Conclusions as to Discharge of McGrawIt is clear from the testimony of McGraw, Sloop, and Warren that McGrawwas inefficient and incompetent. In view of this finding, the Trial Examinerfinds it unnecessary to decide whether Respondent had knowledge of McGraw'sunion activity, as it is clear that Respondent had reasonable cause to dis-charge McGraw.3.W. Edd HendrenHendren testified credibly as follows :He was first employed by Respondent in 1927 or 1928, and worked with themuntil about 1935, when he left and was employed by two other textile mills untilabout 1942; was then employed by Glenn L. Martin, Baltimore, Maryland, forabout 18 months, and then went to the Army. He was discharged from theArmy in March 1946, and entered the employ of Respondent in April 1946, andworked for Respondent continuously thereafter, except for several weeks whenhe was laid off for economic reasons, until his discharge on March 14, 1950.He was served with a notice that he was discharged for soliciting membersfor the Union while on his job.He worked in various positions as a weaver,inspector, etc.In September 1949, at his own request, he was transferred tothe third shift to work as a warper on a set of new looms Respondent hadinstalled, and about 4 or 5 weeks later he was promoted to a shuttle man.That he joined the Union on April 19, 1949, and thereafter volunteered as acommitteeman, visited Respondent's employees in their homes and talked to themat the mill during working time endeavoring to induce them to join the Union,that he secured the signatures of from 125 to 150 employees to applications formembership in the Union ; that in the summer of 1949 he attended a union con-vention in Lexington, North Carolina ; and he attended nearly all of the unionmeetings.That on Tuesday night, March 14, 1950, he- reported for work, and SupervisorLloyd Lawing informed him that Respondent was going to have to dischargehim ; and he asked Lawing why, and Lawing said, "Well, you have been signing uppeople in the Union in the mill."Hendren denied that he had been signing up theemployees in the mill, but admitted he had been talking to the employees inthe mill about the Union.Lawing then asked Hendren if he had signed up theemployee he was talking to the previous night, and he told Lawing that he hadnot.Hendren testified further that he was talking to an employee in the men's roomthe previous night, soliciting him to join the Union, but testified they were inthe room only 2 or 3 minutes.Hendren testified that he had never been repri-manded by Lawing about talking to other employees in the mill ; that sometimebefore he was transferred to the third shift in September 1949, Sloop warnedhim not to talk to other employees, but to "stay in your own alley, not botheranybody."On cross-examination, Hendren admitted that he did not lose an opportunityto talk to employees about joining the Union, and talked to the employees when-" Brackett's testimony is not credited for the reason that she gave an affidavit to theBoard's field examiner which contradicts her testimony on the witness stand.Brackettadmitted she signed this affidavit,but denied that she swore to it, and further testifiedthat she did not make the statements shown in the affidavit to the field examiner. MOORESVILLE MILLS593ever he had a chance in the mill while they were at work, and that while he didnot recall it, he may have signed up some employees while they were in themill.Hendren's testimony that he was talking to another employee in the men'sroom only 2 or 3 minutes does not appear reasonable. In view of the testimonyof Supervisors Cudworth and Lawing, herein related, it appears very improbablethat Cudworth and Lawing never reprimanded him about talking to other em-ployees during working time.None of this testimony is credited.Stanley R. Cudworth testified credibly that he was second-hand on the thirdshift, and that Hendren had worked under him about 6 months before Hendrenwas discharged ; that Hendren was a shuttle man in charge of 100 looms, anditwas his duty to fur and bristle the shuttles and see that the bobbins are inthe center, check the harness, and catch 'anything that is wrong with the loombefore it is too late; Hendren was supposed to work on 20 looms each night overthe week, covering all 100 looms each week, and was not supposed to leave the20 looms unless something went wrong with 1 of the other 80 looms, in whichevent he was to report to his supervisor before leaving the 20 looms.Cudworth further testified credibly that he had trouble with Hendren beginningin October 1949 when he, Cudworth, was made supervisor of this work ; thathe talked to Hendren about it on numerous occasions in an effort to get Hendrento improve ; that Hendren would leave his work and talk to the other employees ;that after talking to Hendren the latter would promise to improve and for 2or 3 days his work was better, and then Hendren would return to his old practicesof leaving his work and talking to other employees ; that he reported this matterto Lawing frequently ; that finally about 3 or 4 days before Hendren was dis-charged, he talked to Hendren and told him that his patience was at an end,and he was not going to warn Hendren again. He reported the same thing toLawing.Lawing testified credibly that he was made overseer of the third shift inNovember 1949, and that Hendren was employed on this shift ; that Hendren'swork was not satisfactory because he would not give it his attention, leavinghis work to talk to other employees in other parts of the mill, and as a resulthis looms were in bad condition ; that he talked with Cudworth about it and toldCudworth to talk to Hendren, that this was over the entire period until Hendrenwas discharged ; that after Cudworth had reprimanded Hendren numerous times,Hendren changed his methods, and instead of talking to the employees on theirjob, he would meet the employees in the men's room and talk to them there ;Cudworth warned Hendren several nights before Hendren was discharged, butit did no good ; finally the night before Hendren was discharged, Hendren left hiswork and was in the men's room over half an hour ; that another employee namedNanney was in the men's room at the same time ; that after Hendren and Nanneycame out he asked Nanney if Hendren was talking to him in the men's room aboutthe Union, as hereinabove related ; that he then studied the matter overnight andreached the conclusion to discharge Hendren ; when Hendren reported for workthe next night he discharged him, and informed Hendren why he was beingdischarged.Conclusion as to Discharge of HendrenHendren did not deny that he was very active while on his job in talkingto the employees about the Union. The only question is the extent of suchactivity and whether it interfered with the proper performance of Hendren'swork, and that of the other employees. If it was reasonable and did not inter-fere with Hendren's work, or that of the other employees, such activities would 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe protected.The Act, however, does not proscribe appropriate action by theemployer where the privilege is abused by the employee and results in deprivingthe employer of the required time and attention of the employees which theemployer in entitled to receive.The record in this case clearly established that Hendren was more interestedin his union activities than he was in performing the work which his employerhad the right to expect. It is clear that Hendren neglected his duties andinterfered with the proper performance of the work of other employees. Suchactivities are not protected by the Act. It is not significant that Respondentdelayed final action in this case for several months.Hendren had been anemployee for a number of years and precipitate action would not be expected.His long and competent services for Respondent naturally gave the latter reason-able hope and expectation that after' he was reprimanded he would improve.The Trial Examiner finds that Hendren's union activities went beyond theactivities protected by the Act, and Respondent's action in,discharging Hendrendid not violate the Act.4. J. D. ErvinErvin testified credibly that he was first employed by Respondent the last of1941 or the first of 1942, continued in Respondent's employment until he wentin the Army in 1945; was discharged from the Army in 1946, and returned toRespondent's employment until his discharge, March 24, 1950, with exceptionof about 2 weeks, when he was laid off. That he joined the Union on April 16,1949,18 and was appointed a volunteer organizer for the Union shortly thereafter.He was very active thereafter in soliciting Respondent's employees to jointhe Union.Ervin further testified credibly that he talked to the employees in his sectionwhile they were at work, soliciting them to join the Union, and solicited otheremployees while they were in the rest rooms and at their homes and at meet-ings ; that on March 24, 1950, he was called to Overseer Henry Clyburn's office ;that Robert B. Hare, his supervisor, and Bob Fields, overseer, were present ;that Clyburn told him he had been interfering with the other workers, talkingto them night after night, after the other workers asked him not to, and thatat least three of these workers had complained to him, Clyburn, that Ervin wasbothering them in their work; that he asked for the names of the employeeswho had complained, but C13 burn refused to divulge their names ; that he didnot deny the employees had asked him to stop talking to them ; Ervin was thenasked what he said to Clyburn when the latter told him he was discharged, andreplied, "I said if he had proof, he had proof, and I just got up and walked out."Ervin also testified, but such testimony is not credited, that he was neverreprimanded by any supervisor concerning talking to other employees whilethey were working; that no employee ever complained to him or asked him notto talk to them while they were working.Hare testified credibly that in February and March 1950, Ervin was not asatisfactory employee because he would leave his work and talk to and interferewith other employees while they were working; that Mrs. Cruse, a doffer andspinner, complained to him two or three times that Ervin was "bothering heron the job, aggravating her" ; that he reprimanded Ervin two or three timesabout interfering with Mrs. Cruse and the other employees, and directed himnot to bother the other employees while they were at work ; that he talked to18General Counsel's Exhibit No. 9 shows this date as April 16, 1948.Ervin testified thiswas an error,that it should have been corrected to 1949. MOORESVILLE MILLS595Clyburn, his overseer, about it on two occasions; that later Mrs. Cruse notifiedClyburn she was giving notice that she was resigning because Ervin was bother-ing her in her work, and "pestering her all the time" ; that shortly thereafterClyburn directed him to tell Ervin to come to his office; that when Ervin camein Clyburn told Ervin that he, Clyburn, had warned Ervin several times aboutinterfering with other employees without effective result, and that he, Clyburn,would have to dispense with Ervin's services ; that he did not remember the exactreply by Ervin but it was something like, "Well, if you are in the right, it's o. k."Henry Clyburn,supervisor of carding and spinning,testified credibly as follows :That about 5 weeks before Ervin's discharge, Hare reported to him that thespinners on his shift were complaining because Ervin"bothered them on theirjob, and talking about the Union and using their time, or trying to use theirtime in explaining to them what the Union was" ; that Hare said he had talkedto Ervin about it; that about 2 weeks later Hare reported he was having thesame trouble with Ervin,and that it seemed that he, Hare, was not going tobe able to stop Ervin interfering with the other employees;that he, Hare, hadhad other complaints from the employees,and Hare wanted to know what todo about it;that he directed Hare to tell Ervin that the Company would nottolerate an employee going off his job and bothering other employees, regardlessof whether it concerned the Union,or baseball,or anything else.That Ervin's job as a doffer,that is removing from the frames full bobbinsof yarn and replacing them with empty bobbins, did not require his full time,but that a spinning job is a continuous operation all day long.That about the first part of February,Ervin came to him with reference toan error in his pay check,and that when he had straightened it out, he had thefollowing conversation with Ervin;that Ervin said:Now, look here,this is about the third time I have had an error in mytime, and I want you to know now that from here on out I am not goingto put up with it because the Union is not going to allow things like that togo on.Then I [Clyburn]said, "Now, listen,J.D., as far as I know there is noUnion here;the Union is not representing you or anybody else, and if youare taking it on your own to tell me what the Union is going to do, you justleave the Union out of it, unless the Union gets in here,and if the Union isin here, we will have to work with them,but until then we are not interestedin the Union."Then I says "Another thing while I am talking to you,Iwant to tell youthat I want you to be a little more careful about your work and stay on yourjob and quit bothering other people.You have been doing that and theyhave called it to my attention,and you stay on your job."Then he said,"I'll get my frames doffed and I can go where I please."I said,"No, J. D., it won't work that day. You doff your frames and stayon your job and quit bothering other people and stay on your job."Clyburn further testified credibly as follows :That sometime after the above conversation with Ervin,he had anotherconversation with Ervin concerning the spinners as follows :Q.What aboutthe spinners?A.Well, he said the spinners had too many sides on his job, and hewanted to get it straightened out.Q.What did you say to that?A. I said"well, why are you interested in your spinners,they are not doingany part of your work," and he said,"well they have got too many sides and 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDIwant something done about it". I said, "J.D., you don't have anythingto do with the spinners;you have got a doff box to push and frames to doffand frames to keep clean,and you just leave the spinners alone."Then Iadded,"now you just leave alone whatever you were talking about, and thisis the second time I have told you not to bother other people, but evidentlyyou are going around talking to them again."That the day before Ervin was discharged,Mrs. Cruse came to his office andsaid she was giving notice that she was "leaving our employment"within 2 weeks ;that he, Clyburn, asked her what was the trouble;that after some hestiationCruse finally said,"I just can't stand it any longer up there in the spinning roomwhere J. D. Ervin is running all over the place,he nearly runs me crazy" ; hethen asked Cruse when Ervin had bothered her last, that he, Clyburn,had under-stood Ervin had not bothered her any more; that Cruse replied,"Well,he has, butI just didn't say any more about it, but it looks like he is not going to quit, soI knew I was going to have to quit or have a nervous breakdown" ; that he theninstructed Cruse to return to her work,that the situation was a little more severethan he thought,but he would look into it and take some action ; that this con-versation with Cruse was at the end of the shift that day ; that at the start ofthe shift the next day, he told Hare of the visit of Mrs.Cruse, and that he,Clyburn,had decided he could not tolerate Ervin's conduct any longer, anddirected Irving to put another doffer in Ervin's place,and send Ervin to his office ;that when Ervin came in he,, Clyburn,explained to Ervin why he was beingdischarged.Lucile Cruse testified credibly that for about 2 months before Ervin wasdischarged he came on her job nearly every night, talking to her and interferingwith her work ; that he would stand in front of her doffing box so that she couldnot work and would talk about the Union ; that on one occasion he told hershe was the only one left in her section that did not belong to the Union,and that"if I did not join,"when the Union came in"they were going to take me in may be,but that I had to pay to get in if they done that, but he said for his part, he wasgoing to throw me out the window" ; that she complained to both Hare and Cly-burn,and finally notified Clyburn that she intended to leave because she "hadtook all from J. D. that I could."Cruse further testified credibly that she had requested Ervin a number oftimes to leave her alone.Annie Goins,a spinner employed by Respondent, testified credibly that Ervincame to her while she was at work and talked to her about joining the Union ;that she recalled he talked to her three or four times, and she told Ervin she wasnot interested, that she had been hurt financially in two other strikes, and thatshe did not want to be bothered about it; that Ervin returned after this and toldher he was going to give her the last chance to join the Union;that this interferedwith her work because you cannot carry on a conversation and spin at the sametime: that she complained to Hare about Ervin interfering with her work atleast twice and probably three times;that the first time Ervin spoke to her aboutthe Union was 5 or 6 weeks before his discharge.Virginia Sipes testified credibly that she was employed as a spinner by Re-spondent,and worked on the same shift with Ervin up to February 15, 1950,when she was transferred to the first shift;that Ervin talked to her the latterpart of January and again the second week of February,and both times shewas spinning and Ervin's action interfered with her work;that the second timeErvin talked to her about joining the Union, he told her that if she did notjoin the Union she would lose her position ; that she complained to Hare that shedid not want Ervin bothering her. MOORESVIL LE MILLSConclusion as to Discharge of Ervin597Based onthe above testimony it is clear that Ervin exceeded the activityprotected by the Act. The Trial Examiner therefore finds that Respondentdid not discharge Ervin for union activities protected by the Act, but for theabuse of such activities which resulted in interference with the work of otheremployees.By providing that employees engaged in union activities were pro-tected, it is clear that Congress had no intention of protecting abuses of theseactivitieswhich interfere with the reasonable conduct of business by the em-ployer.Evidence of Ervin's defiant attitude is clearly shown when, after beingreprimanded by his superior, he replied, "I'll get all my frames doffed, and Ican go where I please." It will be recommended that the charge that Respondentdiscriminatorily discharged Ervin be dismissed 1B5.JamesA. DavisDavis testified credibly as follows :That he was employed by Respondent as a loom fixer from October 1948 tothe date of his discharge on April 12, 1950, except for a period of 4 or 5 monthsin 1949, whenhe was laidoff ; that he worked on the second shift under WilliamPruitt, second hand, and James H. Spears, overseer ; that during the year 1950,up to the date of his discharge, he received the production bonus every week,except 2 weeks when he did not work full time ; that he fixed the looms for threeweavers, and that the bonus was paid if the total productionof these threeweavers exceeded 85 percent.Davis further testified credibly that he joined the Union December 8, 1949,and was appointed as a volunteerorganizer for the Union in February 1950;that he attended unionmeetingsregularly, and talked to all of Respondent'semployeeshe thought he could get to join the Union; that on April 12, 1950, hewas called into the office of R. D. Barrett, superintendent of weaving ; thatSpears and some other supervisorswerepresent,and shortly after he arrived inthe office Mrs. R. D. Howard, one of the weavers on his shift came in and Bar-rett thensaid,"Mr. Davis, it has come to my attention that you are telling yourweavers that you won't fix their looms unless they join the Union.Did yousay that?", and he, Davis, replied, "Let the lady answer the question."Davisthen gave the following testimony :Q.Mrs. Howard was one of your three weavers?A. That's right.He [Barrett]said, "Iasked you the question."I said,"I don't remember saying anything like that."Then he said, "Mrs. Howard,didn't Mr. Davis tell you that he wouldn't fix your looms if you didn't jointhe union?"She said,"no, sir,he didn't tell me that."Then Mr. Spearssaid, "Mrs.Howard, didn't Austin-didn't you tell me that Austin said hewouldn't fix your looms if you didn't join the Union?"And she said, "No,Henry, I didn't tell you that. I told you that he said that I had more flagson my section than all the rest of his job put together."I said,"Yes, sir,I didsay that, and she does."And thenMr. Spears said,"Well,he signedyou up, didn't he?"And shesaid,"Yes, he signed me up."19Due to the findings that W. B. McGraw and J. D. Ervin were not discriminatorily dis-,charged as alleged in the complaint, the Trial Examiner finds it unnecessary to considerthe charges in the complaint that McGraw and Ervin were evicted and movedout of housesowned and controlled by Respondent because of their union activities.215233-53-39 598DECISIONSOF NATIONAL LABOR RELATIONS BOARDDavis credibly testified further that Barrett then made the statement toHoward that she did not have to join the Union to get her looms fixed, as here-inabove mentioned ; that after Howard left the room Barrett said to him, Davis,"I believe you did say that" ;and he,Davis,replied,"Mr. Barrett, that soundslikeyou are callingme a liar.Do you mean to call me a liar" ; that Barrettmade no reply, and that he, Davis, repeated, "Do you mean to callme a liar" ;and Barrett replied, "Your work ain't satisfactory," and he, Davis, replied, "Mr.Barrett, the record won't bear you out on that. I get the bonus every week" ;that Barrett then asked him about his production the last week, and he, Davis,told Barrett it was about 87 percent, and his seconds about 5 percent, whichSpears confirmed ; that he then said to Barrett, "Well then, your record don'tbear you out on that," and Barrett replied, "Well, then, you are fussing at yourweavers" ; that he, Davis, denied this, and Barrett then said, "Well, your workis not satisfactory" ; that he, Davis, then asked Barrett if he sent for him toget rid of him, and Barrett replied, "No,I don'twant to get rid of you. Doyou want me to?"and he,Davis,replied, "No,sir, I'llgo backto work if yousay so, or I'll get out if you say so. It is entirely up to you" ; and Barrettreplied, "Well, I believe I'll get rid of you," and he, Davis, asked Barrett whathe was going to put on the separation slip, and Barrett replied, "I think I'llput unsatisfactory work."On cross-examination, Davis gave credible testimony that Howard nevercomplained to him that he would not fix her looms ; and that neither Spearsnor Pruitt ever spoke to him about Howard's looms.Howard, called by Respondent, testified credibly that Davis would aggravateher, that he was fussy ; that she never complained to hersupervisor aboutDavis ;that on one occasion,the time of which she did not give,she got realmad with Davis, and said something to him (Howard did not testify what shesaidto Davis) and Davissaidthat her flag was up more than anybody else's inthe mill ; that second-hand Pruitt passed about thistime,and she said toPruitt, "I am going to tell that old man what I think oneof these days," andthatwas allshe eversaidto Pruittabout Davis.20Spears testified that Davis was unsatisfactorythe last6 or 8weeks he wasemployed, that production on part of his looms was low, and that he noticeda lotof flags onMrs. Howard's looms ; that he talked to Pruittabout it and gotno satisfaction, and he then talked to Howard, and Howard told him,Spears,that she could not get her loomsfixedwhen she would flag Davis,and that hewas continuallyfussing ather ; that he then discussed the matter with Barretton the day Davis was discharged ; this was the first time he had talked toBarrett aboutit; that Barrett suggestedthat Davisand Howardcome to hisoffice ; that he could not remember exactly whatwas said,but that when Davisand Howard came in, Barrettsaidto Davis that it hadcome to his attentionthat Davis had been fussing with his weavers and not fixing thelooms ; thatHoward brought out that Davis fussed at her and refused tofix her looms andhad been talking about her to other employees ; that Howard thenasked Davisifhe had threatened to get her taken off her job and get another weaverappointed to her place, and that Davis admitted that he had ; that Barrett thendischarged Davis for unsatisfactorywork and fussingat theweaver.20Mrs.Howard gave further testimony thatshe had seenDavisleave her alley whenone of her flags was up, and go over to another alley and stay for I%or 2 hours,and thatshe had seen Davis knock a flag down and walk off. Assuming this may havehappenedon one occasion,and there was no testimony that it happened more than once, Davis mayhave had work in the other alley on anotherloom as he was in charge of a number oflooms.Further, when it occurred may have been remote to the time of Davis' discharge. MOORESVILLE, MILLS599On cross-examination, Spears testified that after Davis was discharged hequestioned Ethel Adams, one of the employees, if she had heard or seen anythingtomake her believe that Davis was not fixing Howard's looms. Spears thengave the following testimony in reply to questions by the Trial Examiner :Q. I am still a little mystified about why you made inquiries about Mr.Davis after he was discharged.A.Well, I didn't discharge him.Q.Well, you were satisfied Mr. Barrett had sound grounds for discharginghim, weren't you?A. I wouldn't question his authority or ability to do anything, whetherright or wrong.Q.Were you not doing that, in a sense, by inquiring into what he mighthave been doing, after he was discharged?A. I don't think I was ; I didn't intentionally do it.On further cross-examination by the Trial Examiner, Spears testified that itwas only on Howard's looms he had any trouble with Davis not fixing the looms.Barrett testified that he was working for Respondent at the time Davis wasdischarged ; that on the day Davis was discharged, Spears told him there wasone of the employees who was going to quit because Davis would not fix herlooms ; that he asked Spears what was the trouble, and Spears said Davis wasfussing with Howard, refusing to fix her looms, and taking her flag down withoutfixing the loom ; that he directed Spears to bring Davis and Howard to hisoffice; that when Davis and Howard came in, he, Barrett, asked Howard whatwas the matter, and Howard said that Davis was "fussing at her and had refusedto fix her looms, and had been talking about her and had been taking her flagsdown and not working on the looms at all" ; that he asked Davis if this was afact, and Davis said "let the lady there answer it"; that he told Davis he hadasked him the question, and to answer it, and Davis said, "No, I didn't do it."Barrett testified further as to some conversation in which Howard accusedDavis of threatening her if she did not join the Union."Barrett further testified that he then told Howard to return to her work;that he then told Davis he, Barrett, personally thought Davishad been fussingat the weavers ; that Davis then said, "Do you mean to call me a liar." Furthertestimony by Barrett confirmed some of the testimony by Davis.On cross-examination, Barrett testified that before discharging Davis, Spearstold him Davis was interfering with the weavers, and that Davis was not fixingthe looms.Barrett was then asked if he knew that Davis was receiving thebonus each week, and replied that he did not know about the bonus. Barrettwas then asked :Q. If Mr. Davis was getting the bonus right along about that time,wouldn't it indicate that production was pretty good in the section where hewas fixing looms?A. No, sir.Q.What would it indicate?A. The production was too low.Ethel Adams testified that Davis would push Howard's flags down withoutfixingthe looms.21Barrett's testimony concerning this conversation is rather confused. It is clear tothe Trial Examiner from his observation of Barrett and the record of his testimony inthe transcript,that Barrett's recollection of what was said was rather vague and indefi-nite.Spears' testimony is of no value in an attempt to clear up this confusion.Davis'testimony of the conversation is clear and impressive,and in effect, stands uncontradicted. 600DECISIONSOF NATIONALLABOR RELATIONS BOARDInez Harwell testified that Davis said Howard did not know how to weave ;that she saw Davis look at Howard's flag which was up, turn around and makefun, and walk off.Inez Burke testified Davis would knock a flag down and go away without fixingthe loom.22Conclusion as to Discharge of DavisIt is clear from all of the testimony that Davis and Howard did not get alongtogether.Whether this was the fault of Davis or Howard does not appear,and it is obvious from Spears' testimony that he did not take the trouble tofind out. It is also apparent that this difficulty had existed for some time.Barrett had no personal knowledge of Davis' conduct, but relied upon whatSpears told him.Spears' testimony was very unconvincing.He admitted thatall of the trouble was on Howard's looms, and that he talked to Howard aboutit.Howard, however, testifying for Respondent, does not confirm this. Infact she testified she never talked to any of the supervisors about Davis, exceptthe brief remark one day to Pruitt when the latter was passing, and this remarkwas not in the nature of a complaint. It is also significant that if Davis' conductover a period of 6 or 8 weeks, as testified by Spears, was the true reason forthe discharge of Davis, Spears had not in all this time brought the matterto Barrett's attention, nor had either Spears or Pruitt reprimanded Davis.It is also significant that Pruitt, the immediate supervisor over Davis, was notcalled as a witness, nor was his absence explained.Barrett's testimony as to,the conversation in his office at the time Davis wasdischarged conflicts with the testimony of both Davis and Spears. Barretttestified that he first asked Howard what was the matter, and she explained.Both Davis and Spears testified that Barrett first said, talking to Davis, that ithad come to his attention certain things happened.Barrett further testifiedthat after Howard had made her statement, he asked Davis if this was a fact,and Davis replied "let the lady there answer it."This is hardly logical.Whywould Davis say "let the lady there answer it" if the lady had already made thestatement.It appears more probable that the conversation was as related byDavis and Spears. Barrett's testimony was rather confused and very uncon-vincing, and is therefore discredited.If Davis was neglecting Howard's looms as claimed, it would certainly haveaffected her production.There were only two other weavers, besides Howard,working in conjunction with Davis. It is hardly reasonable that these twoweavers could have produced sufficient material week after week to have over-come the handicap of Howard's alleged disabled looms, to have given the groupsufficient production, with a minimum of seconds, for the bonus.Davis' testi-mony that his group received the bonus every week in 1950, except 2 weeks whenhe was absent part of the time, stands uncontradicted.The record is clear that Respondent was fully informed as to the union activi-ties of Davis.Barrett's testimony, although rather vague and indefinite, makesit clear that what Barrett had in mind was the union activity of Davis. Thetestimony, however, does not establish that there was any abuse of this privilegeby Davis.22The testimony of Adams,, Harwell, and Burke has no probative value concerning thedischarge of Davis.These three witnesses were indefinite as to when the matters concern-ing which they testified occurred.Harwell was the only witness who even approximatedthe time, and she testified that it was o8 and on all the time she worked on Davis' job,and this was in response to a question as to when she first heard any remark by Davisas to Howard's work, and not with reference to the refusal by Davis to fix looms.Whether such transactions occurred at or near the time of the discharge of Davis, or atsome remote time, was not shown. MOORESVILLE MILLS ,601Based on all of the evidence, the Trial Examiner finds that the reason givenby Respondent for the discharge of Davis was a pretext and that the real reasonwas the union activities of Davis, in violation of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with its operations described in Section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in and is engaging in unfair laborpractices affecting commerce, it will be recommended that it cease and desisttherefrom and take certain affirmative action which the undersigned finds isnecessary to effectuate the policies of the Act.The interrogation by Supervisors Lawing and Spears, and SuperintendentThomas' statements to Hawkins, and Respondent's offer of economic benefitsand increases at the time of the attempted self-organization of its employees,together with the discharge of Hawkins and Davis, clearly evidence a purposeand disposition by Respondent to thwart self-organization of its employees anddeprive them of their rights under the Act. In view of this there is, in theopinion of the Trial Examiner, a likelihood not only that such acts may be re-peated but that other unfair labor practices may be resorted to by Respondent inan effort to prevent self-organization of its employees.To minimize the likeli-hood of recurrent unfair labor practices and to assure the employees the enjoy-ment of their statutory rights, it will be recommended that the Respondent beordered to cease and desist from in any manner interfering with, restraining,or coercing its employees in the exercise of their rights of self-organization.Having found that Respondent has discriminatorily discharged Evelyn D.Hawkins and James A. Davis, it will be recommended that Respondent offerthe said Hawkins and Davis immediate and full reinstatement to her or hisformer or substantially equivalent position without prejudice to her or hisseniority and other rights and privileges, and to make Hawkins and Daviswhole for any loss of pay she or he may have suffered by reason of Respondent'sdiscrimination against them. It is recommended that the loss of pay be com-puted on the basis of each separate calendar quarter or portion thereof duringthe period from February 21, 1950, and April 12, 1950, respectively, to the dateof a proper offer of reinstatement; the quarterly periods hereinafter called"quarters" shall begin with the first day of January, April, July, and October ;loss of pay shall be determined by deducting from a sum equal to that which sheor he would normally have earned for each quarter or portion thereof, her orhis net earnings, if any, in other employment during that period ; earnings inone particular quarter shall have no effect upon the back-pay liability for anyother quarter. It is also recommended that Respondent be ordered to makeavailable to the Board upon request payroll and other records to facilitate thechecking of the amount of back pay due.(F.W. Woolworth Company,90 NLRB289.)It having been found that Respondent has engaged in certain acts of inter-ference, restraint, and coercion, it will be recommended that Respondent ceaseand desist therefrom.Upon the basis of the foregoing findings of fact and upon the entire recordin the case,the undersigned makes the following : 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.TextileWorkers Union of America, CIO, is a labor organization withinthe meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of EvelynD. Hawkins and James A. Davis, thereby discouraging membershipin a labororganization, Respondent has engaged in, and is engaging in, unfair labor prac-tices within the meaning of Section 8 (a) (3) and 8 (a) (1) of the Act.3.By refusing to reinstate Evelyn D. Hawkins, thereby discriminatingagainsther because she had caused charges to be filed against Respondent and refusedtowithdraw said charges, Respondent has engaged in, and is engaging in,unfair labor practices within the meaning of Section 8 (a) (4) and 8 (a) (1)of the Act.4.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, Respondent has engaged in, andis engaging in, unfair labor practices within the meaning of Section 8 (a) (1)of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.6.Respondent had reasonable cause for the discharge of W. B. McGraw, W.Edd Hendren, and J. D. Ervin, and did not discriminatorily discharge saidemployees in violation of Section 8 (a) (3) of the Act as alleged in the complaint.7.Respondent did not prevent and interfere with the distribution of unionliterature by causing the arrest of a union agent engaged in distributing suchliterature, in violation of Section 8 (a) (1) of the Act as alleged in the complaint.[Recommendations omitted from publication in this volume.]CROWN PRODUCTS COMPANYandUNITEDRUBBER,CORK, LINOLEUMAND PLASTIC WORKERS OF AMERICA, C. I.O.,PETITIONER.Case No.17-RC-1260.June 10, 1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Martin Sacks, hearing officer.The hearing officer's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act, for the following reasons:On March 21, 1948, the Employer and the Intervenor, FederalLabor Union, Rubber Workers' Local No. 23021, AFL, executed a99 NLRB No. 99._